         Case 1:19-cv-00021-VSB Document 92 Filed 08/02/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DISH Network L.L.C. and Sling TV L.L.C.,

                  Plaintiffs,
                                                   Case No. 1:19-cv-00021-VSB
       vs.
                                                   NOTICE OF MOTION
Asia TV USA Ltd. and Asia Today Ltd.,

                  Defendants.


       PLEASE TAKE NOTICE that on Friday, August 2, 2019, Defendants Asia TV USA Ltd.

and Asia Today Ltd. will move this Court to vacate the stay entered in the above-captioned matter

on January 14, 2019. The basis for this motion to vacate is set forth in the attached Defendants’

Memorandum of Law In Opposition to Plaintiffs’ Motion to Strike Portions of Defendants’ Filings

and Cross Motion to Vacate Stay.

Dated: New York, New York
       August 2, 2019
                                                 By: /s/ A. John P. Mancini
                                                     A. John P. Mancini
                                                     Allison L. Stillman
                                                     Henninger S. Bullock
                                                     Gregory J. Apgar
                                                     MAYER BROWN LLP
                                                     1221 Avenue of the Americas
                                                     New York, New York 10020-1001
                                                     Telephone: (212) 506-2500
                                                     Facsimile: (212) 262-1910

                                                      Attorneys for Defendants Asia TV USA
                                                      Ltd. and Asia Today Ltd.
